COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Neat Home Investors, LLC, Ignacio Flores and Leticia
                            Ramirez v. Frank Grande and Suzan Grande d/b/a CJ
                            Properties

Appellate case number:      01-17-00334-CV

Trial court case number:    CI55015

Trial court:                County Court at Law No. 2 and Probate Court of Brazoria
                            County

       On February 22, 2018, we abated this appeal to allow the parties to finalize a
settlement of the matter underlying this appeal. Appellants, Neat Home Investors, LLC,
Ignacio Flores, and Leticia Ramirez, have notified the Clerk of this Court that the parties
settlement “matters will require additional time to resolve.” Appellants request that the
Court “continue to carry this case under its current abatement order for at least another 30
days.”
      Accordingly, unless the parties file within 45 days of the date of this order, a
motion to reinstate and dismiss or otherwise dispose of the appeal, a motion to reinstate
and proceed with the appeal, a report advising the Court of the status of the settlement
proceedings, or a response demonstrating that a live controversy as to the merits of the
appeal exists, the appeal may be resinstated on the Court’s active docket and dismissed
without further notice.
       The appeal remains abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: May 17, 2018